1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   G & G CLOSED CIRCUIT EVENTS, LLC,                    Case No.: 1:18-cv-1248 LJO JLT
12                  Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
13          v.                                            (Doc. 39)
14   ARTURO FLORES, et al.,
15                  Defendants.
16
17          On September 18, 2019, Plaintiff notified the Court that the parties have settled all claims in the
18   action. (Doc. 39) Plaintiff reports settlement documents are currently being prepared by the parties.
19   (Id. at 1) Thus, the Court ORDERS:
20          1.      The parties SHALL file a stipulation to dismiss no later than November 22, 2019; and
21          2.      All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court imposing
23   sanctions, including dismissal of the action.
24   IT IS SO ORDERED.

25      Dated:     September 19, 2019                      /s/ Lawrence J. O’Neill _____
26                                                UNITED STATES CHIEF DISTRICT JUDGE

27
28
